ADDENDUM NO. 1 to USD REDUCING REVOLVING CREDIT FACILITY AGREEMENT for The Companies listed in Appendix 1 as Borrowers provided by The Financial Institutions named herein as Lenders with Nordea Bank Finland Plc. as Swap Bank and Nordea Bank Norge ASA as Agent and Nordea Bank Norge ASA as Mandated Lead Arranger THIS ADDENDUM NO. 1 (the "Addendum") is dated 10 October 2008 and made between: (1)THE COMPANIES listed in Appendix 1 as borrowers (together the "Borrowers") (2)The financial institutions listed in Aonendix a, as lenders (together, the "Lenders"); (3) Nordea Bank Finland Plc. of TO1, FIN-00020 Nordea, Helsinki, Finland, as swap bank, (the "Swap Bank"); (4) Nordea Bank Norge ASA of Middelthunsgate 17, N-0368 Oslo, Norway, organisation number , as bookrunner (the "Bookrunner"); (5) Nordea Bank Norge ASA of Middelthunsgate 17, N-0368 Oslo, Norway, organisation number , as facility agent (the "Agent"); (6) Nordea Bank Norge ASA of Middelthunsgate 17, N-0368 Oslo, Norway, organisation number , as mandated lead arranger (the "Arranger") and underwriter (the "Underwriter"); and (7) DVB Bank America NV of Zeelandia Office Park, Kaya W.F.G. Mensnig 14, P.O. Box 3107, Curacao, Netherlands Antilles, The Governor and Company of the Bank of Scotland of The Mound, Edinburgh, Scotland, EH1 1YZ and acting from their office at Pentland House, 8 Lochside Avenue, Edinburgh, Scotland, EH12 9DJ and HSH Nordbank AG of Gerhart Hauptmann Platz 50, 20095 Hamburg, Germany, as co-arrangers (the "Co-Arrangers"). WHEREAS: (A) This Addendum is supplemental to the USD 202,000,000 Reducing Revolving Credit Facility Agreement dated 29 August 2006 (the "Original Agreement") and made between the Borrowers, the Lenders, the Bookrunner, the Swap Bank, the Agent, the Arranger, the Underwriter and the Co-Arrangers; (B) The Borrower have requested and the Finance Parties have agreed to make certain amendments to the financial covenants in Clause 20 (Financial covenants); and (C) The Borrowers have requested and the Finance Parties have agreed to amend certain provisions of the Agreement as set out in this Addendum. NOW IT IS HEREBY AGREED as follows: 1DEFINITIONS AND INTERPRETATION 1.1Defined expressions In this Addendum: "Effective Date" means as of 15 March 2008 (or such later date as approved by the Agent (on behalf of the Finance Parties and the Swap Bank)). In addition, words and expressions defined in the Original Agreement shall unless the context otherwise requires or unless otherwise defined herein, have the same meaning when used in this Addendum (including the recitals). 1.2References to this Agreement References in the Original Agreement to "this Agreement" shall, wan effect from the date hereof be references to the Original Agreement as amended by this Addendum. 1,3Construction In this Addendum, unless the context otherwise requires: a)words denoting the singular number shall include the plural and vice versa; b) references to Clauses and Appendices are references, respectively, to the Clauses and Appendices of this Addendum; c) references to a provision of law is a reference to that provision as it may be amended or re-enacted, and to any regulations made by the appropriate authority pursuant to such law; and d) clause headings are inserted for convenience of reference only and shall be ignored in the interpretation of this Addendum. 2CONDITIONS PRECEDENT The Borrower shall provide the Agent with originals or certified copies of the documents listed in Appendix 3 (Conditions) in form and substance satisfactory to the Agent within [ten (10)] Business Days after the date of this Addendum. 3AMENDMENTS TO THE ORIGINAL AGREEMENT 3.1General The Original Agreement shall, with effect from the Effective Date be (and is hereby) amended and restated as follows and will continue to be binding upon each of the Parties thereto in accordance with its terms as so amended. 3.2Amendments to Clause 1.1 (Definitions) of the Original Agreement (i) The following new definitions shall be inserted in Clause 1.1 (Definitions) of the Original Agreement: "Addendum No. 1" means the addendum no. 1 to this Agreement, dated 10 October 2008. "Contracted Employment" means any time charterparty (provided that the freight rates under such charterparties are fixed and ensure a firm and predictable cash flow), contract of affreightment (or similar) and forward freight agreement (however only for hedging purposes in connection with charter agreements or charter contracts and not for speculative purposes). "Effective Date" means as of 15 March 2008 or such later date as approved by the Agent (on behalf of the Finance Parties)." 3.3Amendment to Clause 20.1 (Definitions) of the Original Agreement a) The current wording of paragraph h) of Clause 20.1 (Definitions) of the Original Agreement shall be deleted in its entirety and be replaced by the following wording: "Total Debt" means, on a consolidated basis, the aggregate book value of all provisions, other long term liabilities and current liabilities of the Borrowers and the Guarantor (on a consolidated basis), however reduced by Cash and Cash Equivalents in excess of the minimum Cash and Cash Equivalent requirement in Clause 20.2.6 (Cash and Cash Equivalents) ." b) The current wording of paragraph k) of Clause 20.1 (Definitions) of the Original Agreement shall be deleted in its entirety and be replaced by the following wording: "Value Adjusted Total Assets" means, on a consolidated basis, the total market value of all of the assets of the Guarantor (on a consolidated basis) however, excluding Cash and Cash Equivalents in excess of the minimum Cash and Cash Equivalents requirement in Clause 20.2.6 (Cash and Cash Equivalent)." 3.4 Amendment to Clause 20.2.3 (Ratio of EBITDA to Fixed Charges) of the Original Agreement The current wording of Clause 20.2.3(Ratio of EBITDA to Fixed Charges) of the Original Agreement shall be deleted in its entirety and be replaced by the following wording: "The Borrowers shall procure that the Guarantor (on a consolidated basis) shall ensure that the ratio of EBITDA to Fixed Charges shall be (i) 1.15:1.00 if 75% to 100% of the Vessels are on Contracted Employment for a period of twelve (12) months or more, (ii) 1.20:1.00 if 50% to 74% of the Vessels are under Contracted Employment for a period of twelve (12) months or more and (iii) 1.25:1.00 at all times otherwise, in any event on a twelve (12) months rolling basis on assumptions approved by the Agent." 3.5Amendment to Clause 20.2.5 (Minimum value) of the Original Agreement The current wording of Clause 20.2.5 (Minimum value) of the Original Agreement shall be deleted in its entirety and be replaced by the following wording: "The Borrowers shall ensure that the Market Value of the Vessels be at least (a) one hundred and twenty per cent (120.00%) of the Loans from the earlier of (i) the expiry of the Charterperty for MV "Roger M. Jones" and (ii) 30 September 2009 and (b) one hundred and thirty per cent (130.00%) of the Loans from 1 December 2010 and at all times thereafter" 3.6 Amendment to Clause 20.2.6 (Cash and Cash Equivalents) of the Original Agreement The current wording of Clause 20.2.6 (Cash and Cash Equivalents) of the Original Agreement shall be deleted in its entirety and be replaced by the following wording: "The Borrowers shall procure that the Guarantor (on a consolidated basis) shall at all times ensure that it has Cash and Cash Equivalents equal to the greater of (i) USD 15,000,000 and (ii) six per cent (6.00%) of the long term debt of the Guarantor." 3.7 Amendments to Schedule 4 (Form of Compliance Certificate) of the Original Agreement The current wording of Schedule 4 (Form of Compliance Certificate) shall be deleted in its entirety and be replaced by the wording as set out in Appendix 4 hereto. 4CONTINUED FORCE AND EFFECT The provisions of the Original Agreement and the other Finance Documents shall, save as amended by this Addendum, continue in full force and effect between the Parties and the Original Agreement and this Addendum shall be read and construed as one instrument. 5GOVERNING LAW AND ENFORCEMENT 5.1Governing law This Addendum shall be governed by Norwegian law. 5.2Jurisdiction a) For the benefit of each Finance Party, the Borrowers agree that the courts of Oslo, Norway, have jurisdiction to settle any disputes arising out of or in connection with the Finance Documents including a dispute regarding the existence, validity or termination of this Agreement, and the Borrowers accordingly submit to the non-exclusive jurisdiction of the Oslo District Court (Oslo tingrett). b) Nothing in this Clause 5.2 shall limit the right of the Finance Parties to commence proceedings against any of the Borrowers in any other court of competent jurisdiction. To the extent permitted by law, the Finance Parties may take concurrent proceedings in any number of jurisdictions. 5.3Service of process Without prejudice to any other mode of service, the Borrowers: a) irrevocably appoints Wikborg Rein & Co., Kronprinsesse Marthas plass 1, P.O. Box 1513 Vika, N-0117 Oslo, Norway, Norway as its agent for service of process in relation to any proceedings before Norwegian courts in connection with any Finance Document; and b) agrees that failure by their process agent to notify any of them of the process will not invalidate the proceedings concerned. a) APPENDIX 1 BORROWERS Name Address Ownership OBO Holdings Ltd. BHOBO One Ltd. BHOBO Two Ltd. BHOBO Three Ltd. RM.] OBO Shipping Ltd. Sagamore Shipping Ltd. Trust Company Complex, Ajeltake Island. Majuro, Marshall Islands, MH 96960 Trust Company Complex, Ajeltake Island. Majuro, Marshall Islands, MH 96960 Trust Company Complex, Ajeltake Island Majuro, Marshall Islands, MH 96960 Trust Company Complex, Ajeltake Island. Majuro, Marshall Islands, Mk 96960 Trust Company Complex, Ajeltake Island. Majuro, Marshall Islands, MH 96960 Trust Company Complex, Ajeltake Island. Majuro, Marshall Islands, MH 96960 The Guarantor (100%) OBO Holdings (100%) OBO Holdings (100%) OBC Holdings (100%) OBO Holdings (100%) OBO Holdings (100%) APPENDIX 2 LENDERS Lenders: DVS Sank America NV Zeelandia Office Park Kaya W.F.G.
